Title: To Thomas Jefferson from Maupin, 20 July 1786
From: Maupin
To: Jefferson, Thomas



Monsieur
a paris ce 20 juillet 1786.

Je ne voudrois pas moins que faire le bien de toutes les nations, et quelque grande que soit cette entreprise, je n’en desespere point a l’egard des Etats unis de l’Amerique, si, après la lecture de mes differens ouvrages, Votre Excellence juge a propos de les faire passer a sa nation.
J’ai deja eu l’honneur d’offrir a Votre Excellence tous les éclaircissemens qui dépendoient de moi, et je lui reitere les mêmes offres, non seulement par zele, mais encore par reconnoissance de la marque d’estime qu’elle a bien voulu m’accorder, en faisant prendre les trois ouvrages que je lui avois annoncés. J’y en ai ajouté un quatrieme, qui me paroit necessaire a tous les pays, mais qui l’est encore bien plus particulierement a un pays nouveau, ou toutes les plantations de la vigne, a quelques unes près peut etre, sont encore a faire.
Tous les procedés ou moyens, que j’ai proposés dans ces ouvrages, sont faits, j’ose le dire, Monsieur, pour produire partout les plus grands biens, mais pour cela, je ne le sais que trop, il est necessaire qu’ils soient distingués, et que mes différens projets obtiennent, dans tous les Gouvernemens, toute l’attention et la faveur qu’ils peuvent meriter.
C’est dans cette vue et cette esperance seule, Monsieur, que je me suis determiné a notifier mes decouvertes a tous les Ministres etrangers, et en particulier a Votre Excellence par la premiere lettre que j’ai eu l’honneur de lui adresser avec les deux écrits qui y etoient joints.

J’ai temoigné dans cette lettre, Monsieur, que je desirois surtout que le Gouvernement d’Amerique, en s’aidant s’il le juge a propos, des lumieres des autres, voulut bien aussi s’aider principalement des siennes. J’en ai donné plusieurs raisons; mais comme j’attache a cette particularité ou précaution, une si grande importance que, sans elle, je regarde comme generalement impossibles les differens genres de biens que je voudrois procurer a tous les pays, j’ai cru devoir en faire connoitre la necessité a Votre Excellence par le memoire imprimé que j’ai l’honneur de lui adresser, et que je la suplie de faire passer sous les yeux de son Gouvernement.
Cet ecrit, quoique polémique, ou plutot parce qu’il est polémique, contient sur mes differentes découvertes, des analyses et des details qui, a mon avis, peuvent en etre regardés comme la demonstration.
J’ai l’honneur d’etre avec un profond respect Monsieur Votre tres humble et tres obeissant serviteur,

Maupin

